20-3901-cv
     Laguerre v. National Grid USA

                                       UNITED STATES COURT OF APPEALS
                                          FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

1    RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
2    SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
3    FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
4    CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
5    EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
6    “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
7    ANY PARTY NOT REPRESENTED BY COUNSEL.

 8          At a stated term of the United States Court of Appeals for the Second Circuit, held at
 9   the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
10   on the 11th day of March, two thousand twenty-two.
11
12   PRESENT:
13                     MICHAEL H. PARK,
14                     BETH ROBINSON,
15                                 Circuit Judges,
16                     JED S. RAKOFF,
17                                 District Judge. *
18
19   _________________________________________
20
21   JANINA LAGUERRE,
22
23                     Plaintiff-Appellant,
24
25                              v.                                                        No. 20-3901-cv
26
27   NATIONAL GRID USA,
28
29              Defendant-Appellee.
30   _________________________________________
31
32   FOR APPELLANT:                                             ARTHUR Z. SCHWARTZ, Advocates for
33                                                              Justice, Chartered Attorneys, New York,
34                                                              NY.


     * Judge Jed S. Rakoff, of the United States District Court for the Southern District of New York, sitting by
     designation.
1
2
3    FOR APPELLEE:                                                 PATRICK M. COLLINS, Ogletree, Deakins,
4                                                                  Nash, Smoak & Stewart, P.C., New York,
5                                                                  NY.
6
7            Appeal from a judgment of the United States District Court for the Eastern District
8    of New York (Gershon, J.).

9            UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
10   ADJUDGED, AND DECREED that the judgment appealed from entered on October 23,
11   2020, is AFFIRMED in part, REVERSED in part, and REMANDED for proceedings
12   consistent with this order.

13           Plaintiff-Appellant Janina Laguerre worked as a Customer Service Representative
14   (“CSR”) receiving inbound calls for her employer, Defendant-Appellee National Grid USA.
15   Laguerre, who has lupus, alleged that National Grid unlawfully discriminated against her on
16   the basis of her disability when it failed to accommodate her work-from-home request or
17   transfer her to a different position within the company, in violation of the Americans with
18   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (“ADA”); Section 504 of the
19   Rehabilitation Act of 1973, 29 U.S.C. § 794 (“Section 504”); the New York State Human
20   Rights Law, N.Y. Exec. L. § 290, et seq. (“NYSHRL”); and the New York City Human Rights
21   Law, N.Y.C. Admin. Code § 8-101, et seq. (“NYCHRL”). Laguerre appeals the district
22   court’s grant of summary judgment in favor of National Grid with respect to Laguerre’s
23   ADA claim and its pre-judgment order denying her motion to re-open the summary
24   judgment record for further fact finding regarding National Grid’s post-pandemic shift to
25   remote work. 1


     1 The district court dismissed Laguerre’s Section 504 claim because Laguerre did not produce evidence that
     National Grid received federal funding. Laguerre does not challenge the district court’s disposition of her
     Section 504 claim in her appellate briefing except to state in her recitation of facts that “Appellee is a recipient
     of Federal Funds.” Appellant’s Br. at 2. Laguerre did not identify any evidence in the summary judgment
     record regarding National Grid’s federal funding that she contends the district court overlooked.
     Accordingly, any challenge to the dismissal of her Section 504 claim is waived, and we affirm the court’s
     dismissal of that claim. See Ahlers v. Rabinowitz, 684 F.3d 53, 66 (2d Cir. 2012) (holding that “[i]ssues not
     sufficiently argued in the briefs are considered waived”).


                                                              2
1            We assume the parties’ familiarity with the underlying facts, procedural history, and
2    arguments on appeal, to which we refer only as necessary to explain our decision to
3    AFFIRM in part, REVERSE in part, and REMAND the matter to the district court.

4            We review an order granting a motion for summary judgment de novo, meaning
5    without deference to the district court. Sotomayor v. City of New York, 713 F.3d 163, 164 (2d
6    Cir. 2013). “Summary judgment is proper only when, construing the evidence in the light
7    most favorable to the non-movant, ‘there is no genuine dispute as to any material fact and
8    the movant is entitled to judgment as a matter of law.’” Doninger v. Niehoff, 642 F.3d 334, 344
9    (2d Cir. 2011) (quoting Fed. R. Civ. P. 56(a)). 2

10           1. Laguerre’s ADA Claim

11           To establish a failure to accommodate claim under the ADA, a plaintiff must
12   demonstrate: (1) the plaintiff is a person with a disability for purposes of the ADA; (2) an
13   employer covered by the statute had notice of the plaintiff’s disability; (3) with reasonable
14   accommodation, the plaintiff could perform the essential functions of the job at issue; and
15   (4) the employer has refused to make such an accommodation. See, e.g., McMillan v. City of
16   New York, 711 F.3d 120, 125–26 (2d Cir. 2013). The parties do not dispute that Laguerre has
17   produced sufficient evidence to establish the first and second elements. Our inquiry
18   concerns the third and fourth prongs—whether Laguerre made a sufficient showing that,
19   with reasonable accommodation, she could perform the essential functions of her position
20   and that National Grid failed to make the appropriate accommodation. See McBride v. BIC
21   Consumer Prod. Mfg. Co., 583 F.3d 92, 97 (2d Cir. 2009).

22           This Court uses “a two-step process to evaluate whether the failure to provide a
23   proposed accommodation constitutes a violation of the ADA.” Jackan v. N.Y. State Dep’t of
24   Lab., 205 F.3d 562, 566 (2d Cir. 2000) (discussing allocation of burdens with respect to
25   accommodations in ADA and Rehabilitation Act cases). The plaintiff bears the initial
26   “burdens of both production and persuasion as to the existence of some accommodation”


     2 Unless otherwise noted, in quoting caselaw, this Order omits all alterations, citations, footnotes, and
     internal quotation marks.


                                                            3
1    that would allow the plaintiff to perform the essential functions of the employment position,
2    “including the existence of a vacant position for which [the plaintiff] is qualified.” McBride,
3    583 F.3d at 97. If the plaintiff meets this burden, then the analysis shifts to the second
4    inquiry: whether the proposed accommodation is reasonable. “As to the requirement that an
5    accommodation be reasonable, we have held that the plaintiff bears only a burden of
6    production.” Borkowski v. Valley Cent. Sch. Dist., 63 F.3d 131, 138 (2d Cir. 1995). Once done,
7    the plaintiff “has made out a prima facie showing that a reasonable accommodation is
8    available, and the risk of nonpersuasion falls on the defendant.” Id.

9            Laguerre alleges that National Grid discriminated against her by failing to reasonably
10   accommodate her disability. See 42 U.S.C. § 12112(b)(5)(A) (defining “discriminat[ion]
11   against a qualified individual on the basis of disability” under the ADA to include “not
12   making reasonable accommodations to the known physical or mental limitations of an
13   otherwise qualified individual with a disability who is an applicant or employee, unless such
14   covered entity can demonstrate that the accommodation would impose an undue hardship
15   on the operation of the business of such covered entity”). In particular, Laguerre made two
16   distinct accommodation requests: first, to be transferred from her position as a CSR
17   receiving inbound calls 3 to a different, less stressful job at National Grid; and second, to
18   work from home.

19           Construing the record evidence in the light most favorable to Laguerre, she did not
20   meet her burden of production with respect to her request to transfer to a different position.
21   Laguerre bears the burden to identify the existence, at or around the time when she sought
22   her accommodation, of an existing vacant position to which she could have been reassigned.



     3 Laguerre contends that the district court erred in determining that her essential job duties entailed
     answering inbound customer calls, arguing that individuals with the job title of CSR perform a range of other
     functions at National Grid. However, she does not dispute that she was part of a discrete group of 155 CSRs
     employed by National Grid “whose job involves only taking inbound customer calls,” App’x at 310, and that
     she was employed specifically for that purpose. See Stone v. City of Mount Vernon, 118 F.3d 92, 99 (2d Cir.
     1997) (finding that district court had improperly focused “solely on the title held by a person” rather than “on
     the fundamental job duties of the employment position the individual with a disability [holds or] desires”)
     (emphasis added). The district court correctly concluded Laguerre’s “position was as a CSR receiving
     inbound calls.” Special App’x at 12.


                                                            4
1    See McBride, 583 F.3d at 97–98; see also Molina v. City of Rochester, 764 F. App’x 49, 50–51 (2d
2    Cir. 2019). Mere speculation that such a position existed, or that National Grid could have
3    created such a position, is insufficient. See Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010)
4    (“A party may not rely on mere speculation or conjecture as to the true nature of the facts to
5    overcome a motion for summary judgment.”); see also Norville v. Staten Island Univ. Hosp., 196
6    F.3d 89, 99 (2d Cir. 1999) (“[A]n employer need not reassign an employee if no position is
7    vacant. Nor is the employer obliged to create a new position to accommodate the
8    employee.”). Because Laguerre identifies no position at National Grid that was both “less
9    stressful” and vacant during the relevant period, the district court did not err in awarding
10   National Grid summary judgment with respect to this accommodation request. App’x at
11   324.

12           Laguerre’s request to work from home is a closer question. Construing the evidence
13   in the light most favorable to Laguerre, we conclude that she satisfied her burden of
14   proposing a reasonable accommodation that would allow her to continue performing the
15   essential functions of her position (taking inbound calls) from home. 4

16           In discrimination claims based on an employer’s alleged failure to accommodate, the
17   plaintiff bears the initial burdens of both production and persuasion as to the existence of
18   some accommodation that would allow the plaintiff to perform the essential functions of the
19   job. See McMillan, 711 F.3d at 126. In clarifying the standard for plaintiffs seeking to prove



     4 Neither party contends that Laguerre needed to be physically present to perform the essential duties of her
     CSR job except insofar as National Grid contends that it lacked the technology to accommodate Laguerre’s
     remote work request. For that reason, this case is distinguishable from those in which physical presence in
     the workplace was required to perform the “essential functions” of the positions at issue. See, e.g., McBride,
     583 F.3d at 99 (explaining that pre-disability position and requested accommodation position “required the
     employee to be physically present in the manufacturing areas of BIC’s facility where she would have been
     exposed to chemical fumes, a condition which would have been incompatible with McBride’s disability and
     presumably . . . could not have been ameliorated”); see also Frantti v. New York, 850 F. App’x 17, 20 (2d Cir.
     2021) (concluding that the plaintiff “has not raised a genuine issue of material fact with respect to his ability
     to perform the essential functions of his job even with reasonable accommodations” when position required
     him to be “in the office and available on a consistent basis, for assignments and to communicate with co-
     workers and other parties” and his employer “could not technically accommodate remote work”).




                                                             5
1    employment discrimination claims under the ADA, we have explained: First, plaintiffs bear
2    the burden of proving they are otherwise qualified; if an accommodation is needed, then
3    plaintiffs must show, as part of their burden of persuasion, that an effective accommodation
4    exists that would render them otherwise qualified. Borkowski, 63 F.3d at 139. Second, “[a]s
5    to the requirement that an accommodation be reasonable, we have held that the plaintiff
6    bears only a burden of production.” Id. at 138. Notably, “[t]his burden . . . is not a heavy
7    one.” Id. Rather, “[i]t is enough for the plaintiff to suggest the existence of a plausible
8    accommodation, the costs of which, facially, do not clearly exceed its benefits.” Id.
9    (emphasis added). In other words, the plaintiff need only show that an accommodation
10   “seems reasonable on its face, i.e., ordinarily or in the run of cases.” US Airways, Inc. v.
11   Barnett, 535 U.S. 391, 401 (2002). In sum, “[t]hese two requirements placed on the plaintiff
12   will permit district courts to grant summary judgments for defendants in cases in which the
13   plaintiff’s proposal is either clearly ineffective or outlandishly costly.” Borkowski, 63 F.3d at
14   139.

15          The record evidence supports Laguerre’s position that an effective accommodation
16   (remote work) existed, it was plausible for CSRs to work from home, and the technology to
17   enable a work-from-home arrangement was not, on its face, unobtainable for National Grid.

18          Specifically, the evidence demonstrates that CSRs at National Grid who perform
19   functions other than receiving inbound customer calls have worked remotely, National Grid
20   has piloted remote work positions in the past, and inbound calls can be routed to other call
21   centers. The president of the union, who worked as a CSR in the call center for 25 years,
22   also stated her belief that it was possible to route calls to other locations, and based on her
23   experience, she did not see why calls could not be routed to a CSR’s home:

24                  In my opinion, and I was a CSR who worked on inbound calls
25                  for over 20 years, there is no reason why inbound calls cannot be
26                  routed to a [CSR’s] home. [National Grid’s] system reroutes calls
27                  to other Call Centers, sometimes to Syracuse, sometimes to
28                  Massachusetts, when there is an overload. The computer system,
29                  called CRIS, can be accessed [online]. Rerouted calls can easily
30                  be recorded. No confidential information is given during the
31                  course of such calls, such as Social Security numbers. At no time


                                                     6
1                    in discussions about Ms. Laguerre has [National Grid] explained
2                    why it could not allow her to do incoming call work at home.
3    App’x at 433.

4           Even if this evidence does not conclusively establish the reasonableness of the
5    accommodation, viewing the evidence in Laguerre’s favor, Laguerre met her modest burden
6    of proposing a plausible accommodation, the cost of which, on its face, did not exceed its
7    benefits.

8           Upon receiving Laguerre’s request for accommodation, the burden shifted to
9    National Grid to demonstrate that such accommodation was unreasonable or unduly
10   burdensome. McMillan, 711 F.3d at 128 (“If a plaintiff suggests plausible accommodations,
11   the burden of proof shifts to the defendant to demonstrate that such accommodations
12   would present undue hardships and would therefore be unreasonable.”). An “undue
13   hardship” is “an action requiring significant difficulty or expense.” Id. (quoting 42 U.S.C.
14   § 12111(10)(A)). These inquiries are inherently fact specific. Noll v. Int’l Bus. Machines Corp.,
15   787 F.3d 89, 94 (2d Cir. 2015) (“The reasonableness of an employer’s accommodation is a
16   fact-specific question that often must be resolved by a factfinder.”); Wernick v. Fed. Rsrv.
17   Bank of N.Y., 91 F.3d 379, 385 (2d Cir. 1996) (“Whether or not something constitutes a
18   reasonable accommodation is necessarily fact-specific. Therefore, determinations on this
19   issue must be made on a case-by-case basis.”). An employer “must show special (typically
20   case-specific) circumstances that demonstrate undue hardship in the particular
21   circumstances.” US Airways, Inc., 535 U.S. at 402.

22          The only evidence that National Grid provided to satisfy this burden is conclusory
23   testimony that Laguerre could not work from home because the company did not possess
24   the requisite technology at the time of her request. But “reasonable accommodation” may
25   include “acquisition or modification of equipment or devices” and “other similar
26   accommodations.” 42 U.S.C. § 12111(9)(B). National Grid did not state that the technology
27   was unavailable or was unreasonably expensive, and it did not claim even to have
28   investigated the feasibility of procuring such technology in response to Laguerre’s request
29   for accommodation. Nor did National Grid provide any evidence regarding the costs of


                                                     7
1    acquiring technology that would enable Laguerre to work at home, much less an analysis to
2    demonstrate that the cost of such an endeavor would exceed its benefits. Under our case
3    law, it is incumbent upon the employer to provide a more robust defense of its position. See,
4    e.g., Borkowski, 63 F.3d at 139 (“[W]hile the plaintiff could meet her burden of production by
5    identifying an accommodation that facially achieves a rough proportionality between costs
6    and benefits, an employer seeking to meet its burden of persuasion on reasonable
7    accommodation and undue hardship must undertake a more refined analysis.”).

8            Thus, the reasonableness of Laguerre’s accommodation request, and whether it
9    would impose an undue hardship on National Grid, is a material fact in dispute and one best
10   left to the factfinder on remand. 5

11           2. Laguerre’s Motion to Reopen the Evidence Post-COVID-19

12           Laguerre contends that the district court abused its discretion by denying her motion
13   to reopen the summary judgment record to permit the trial court to consider National Grid’s
14   prompt transition to remote work in response to the COVID-19 pandemic. 6

15           We review the district court’s ruling under an “abuse of discretion” standard. Wills v.
16   Amerada Hess Corp., 379 F.3d 32, 41 (2d Cir. 2004). “A district court abuses its discretion
17   when (1) its decision rests on an error of law . . . or a clearly erroneous factual finding, or
18   (2) its decision—though not necessarily the product of a legal error or a clearly erroneous


     5 Because we conclude that Laguerre has adduced sufficient evidence to defeat summary judgment and
     remand for the factfinder to determine whether Laguerre’s accommodation request would have posed an
     undue burden on her employer, we do not address Laguerre’s claim that National Grid failed to sufficiently
     engage in the interactive process in response to her accommodation request, leaving this issue open for
     further exploration on remand. See McBride, 583 F.3d at 99–101.

     Additionally, because we reverse the court’s dismissal of Laguerre’s federal ADA claim, with respect to which
     the district court has original jurisdiction, we likewise reverse the court’s dismissal of Laguerre’s supplemental
     state law claims, permitting Laguerre to reassert these claims on remand. See 28 U.S.C. § 1367(a).
     6 We reject National Grid’s assertion that this Court lacks jurisdiction to consider the district court’s ruling
     on Laguerre’s pre-judgment motion to reopen the summary judgment record because she did not specifically
     challenge the court’s ruling on that motion in her notice of appeal. By challenging the final summary
     judgment order, Laguerre effectively challenged the interlocutory orders leading up to that decision because
     they merge with the judgment for purposes of appellate review. See Yobo v. N.Y. State Facilities Dev. Corp., 13
     F. App’x 41, 43 (2d Cir. 2001).


                                                             8
1    factual finding—cannot be located within the range of permissible decisions.” In re Fitch,
2    Inc., 330 F.3d 104, 108 (2d Cir. 2003).

3            Here, the district court reasonably concluded that National Grid’s post-pandemic
4    actions were not relevant to the reasonableness of the requested accommodation at the time
5    of Laguerre’s pre-pandemic accommodation request. Therefore, we conclude that the
6    district court did not abuse its discretion by denying Laguerre’s motion to reopen the
7    record. 7

8                                                        * * *

9            For the reasons set forth above, the district court’s judgment is AFFIRMED
10   regarding the dismissal of Laguerre’s Section 504 claim, REVERSED regarding the
11   dismissal of Laguerre’s ADA, NYSHRL, and NYCHRL claims, and REMANDED to the
12   district court for further proceedings consistent with this Order.

13                                                               FOR THE COURT:

14                                                               Catherine O’Hagan Wolfe, Clerk of Court




     7 We likewise conclude that the district court acted within its discretion in striking Laguerre’s Supplemental

     Post-Argument Memorandum, which was filed after oral argument on the summary judgment motion and
     which National Grid moved to strike as a sur-reply. See, e.g., Gladstone Ford v. N.Y.C. Transit Auth., 43 F.
     App’x 445, 449 (2d Cir. 2002) (holding district court’s refusal to allow transit authority employee to
     supplement his opposition papers with sur-reply, after deadline for filing papers had passed on employer’s
     motion for summary judgment, was not abuse of discretion).


                                                            9